DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 33, 38, 41, and 117-138 in the reply filed on May 19, 2022 is acknowledged.
	The Office acknowledges the cancelation of claims 1-4, 8, 10-14, 16, 17, 19-23, and 25-29 drawn to non-elected invention (i.e., Group I) without traverse.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on July 25, 2018; and a PCT application. It is noted, however, that applicant has not filed a certified copy of the 1812149.1 and PCT/GB2019/052089 applications (respectively) as required by 37 CFR 1.55.
The parent application (16/773,289) for which instant application is a CIP of also does not have the required documents.
Therefore, the foreign priority requirement is not satisfied.
In addition, the effective filing date of the instant application has been determined as September 7, 2020, because none of the parent applications support for the subject matter of detecting SARS-CoV-2 in a sample.
Information Disclosure Statement
The IDS filed on November 19, 2020; May 24, 2021; and June 10, 2021 are proper and are being considered by the Examiner.
Drawings
The drawings received on September 7, 2020 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 38, 41, and 117-138 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 is indefinite because the claim recites distinct steps a), b), and c), wherein in step a) the step requires that a sample be contacted with a recited list of reagents to produce an amplification product, and the subsequent step b) explicitly recites that the amplification products from step a) are contacted with, inter alia, a probe pair.
Step b), however, then recites that one of the first and second probes which are provided in step (b) (not step (a)) is, “contacted with the sample simultaneously to the performance of step a)”.
This is indefinite because the reagents of the step b) which include the first and second probes are provided in step b), subsequent to the performance of step a) which produces the amplicons which are needed in step b).
Claim 117 is indefinite because claim 117 redefines the method of parent claim 33 for the following reasons.
Claim 33 is drawn to a method of detecting SARS-CoV-2 in a sample.  Claim 117 depends from claim 117 and recites that now the method is for discriminating SARS-CoV-2 from one or more pathogens.  While a method can detect whether the sample is infected or co-infected with pathogens other than SARS-CoV-2, it is unclear how the method could discriminate the detection as SARS-CoV-2 positive unless the method of claim 33 is a non-specific detection for SARS-CoV-2 and the assay of claim 117 is required to discriminate whether the positive result is SARS-CoV-2 or other pathogens based on the method of claim 117.
For the purpose of prosecution, claim 117 has been construed to mean detecting additional pathogens which may be present in the sample, and not for discriminating SARS-CoV-2 detection.
Claim 136 is an improper multiple dependent claim.  A multiple dependent claim should refer to the parent claims in the alternatives only.  Claim 135 incorporates the limitation of claims 33 and 135 together.  
Claims 38, 41, and 117-138 are indefinite by way of their dependency on claim 33.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 127 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 127 depends from claim 33.
Claim 33 recites that “one of the first and second oligonucleotide probes … is blocked at the 3’ end of its hybridization region from extension by a DNA polymerase.”  Therefore, the scope covered by claim 33 is in the alternative that the first or second oligonucleotide probes is blocked.
Claim 127, however now recites that both first and second oligonucleotide probes are blocked at their 3’ end, which now lies outside of the scope covered by claim 33.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim 129 recites the phrase, “that pathogen.”
	It is unclear what “that” pathogen is.  For the purpose of prosecution, the pathogen the subject-phrase is referring to is assumed to be SARS-CoV-2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33, 38, 41, 117, 118, 120, 121, and 126-138 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, G.T. (EP 0 497 272 A1, published August 5, 1992; IDS ref) in view of Belousov et al. (US 2018/0127815 A1, published May 10, 2018, priority March 2013; IDS ref) and Maples et al. (WO 2009/012246 A2, published January 2009, IDS ref).
With regard to claim 33, Walker teaches a method of detecting a single stranded target nucleic acid of define sequence in a sample (“invention further relates to methods for the separation and detection of reaction products”, page 4, lines 50-51; “[i]n the presence of a single stranded target fragment, a primer will bind to its complementary target strand”, page 5, lines 7-8), the method depicted in Figure 1 (reproduced below):

    PNG
    media_image1.png
    629
    601
    media_image1.png
    Greyscale
As seen, the method comprises the step of: a) contacting the sample with: i) a first oligonucleotide primer wherein said first primer comprises in the 5’ to 3’ direction one strand of a restriction enzyme recognition sequence, a cleavage site (see CCGGG and the location of cut marked also “primer has a sequence at the 5’ end which is a recognition sequence for a restriction endonuclease”, page 4, lines 34-35), and a region that is capable of hybridizing to a first hybridization sequence in a target nucleic acid (see the 3’ terminus hybridizing to the target); a second primer comprising in the 5’ to 3’ direction one strand of a restriction enzyme recognition sequence and cleavage site and a region that is capable of hybridizing to the reverse complement of a second hybridization sequence upstream of the first hybridization sequence in the target nucleic acid (“method also can function with two primers wherein one primer will bind to one strand of a target sequence and the other primer will bind to the complementary strand of the target sequence … each reaction product can function as a ‘target’ for the other primer.  In this manner, amplification proceeds logarithmically”, page 5, lines 18-21; see Example 2, “[t]his example illustrates SDA using a synthetic single stranded DNA sequence … Primers for strand displacement amplification using the restriction enzyme HincII … were synthesized … primer sequences used were: SE[Q] ID NO: 5 and 6”, page 9, lines 40-45; also, “SEQ ID NO: 4 was diluted into 0.3 M of the primers (SEQ ID NO: 5 and SEQ ID NO: 6 … mixture was … placed at 37oC”, page 9, lines 51-53);
ii) a restriction enzyme that is capable of recognizing the recognition sequence of and cleaving the cleavage site of the first and second primers (see nicking step in Figure 1 with Nci I);
iii) a reverse transcriptase (“[w]here the nucleic acids comprise RNA, it is preferable to use reverse transcriptase to convert RNA to DNA”, page 4, lines 48-19);
iv) a strand displacement DNA polymerase (“mixture comprising (a) a nucleic acid polymerase”, page 4, lines 31-32; “[p]olymerases useful in this method include … Bst polymerase … Phi29 DNA polymerases …”, page 7, lines 41-46);
v) dNTPs (“mixture comprising an excess of all four deoxynucleotidetriphosphates”, page 6, lines 4-5); 
vi) one or more modified dNTP (“wherein at least one of which is substituted … should be modified that it will inhibit cleavage in the strand containing the substituted deoxynucleotides”, page 6, lines 5-9); v) a first restriction enzyme that is not a nicking enzyme (these are restriction endonucleases, see above), but is capable of recognizing the recognition sequence of the first primer and cleaving only the first primer strand of the cleavage site when said recognition sequence and the cleavage site are double-stranded, the cleavage of the reverse complementary strand being blocked due to the presence of one or more modifications incorporated into said reverse complementary strand by the DNA polymerase using the one or more modified dNTP (see above figure wherein thiolCTP is incorporated to the reverse complement generated against the primer’s restriction recognition and cleavage site; also, “substituted deoxynucleotidetriphosphate should be modified such that it will inhibit cleavage in the strand containing the substituted deoxynucleotides but will not inhibit cleavage on the other strand”, page 6, lines 7-9), to produce without temperature cycling in the presence of said target nucleic acid amplification product (see above figure, also, “additional feature of this method is that it does not require temperature cycling”, page 7, line 49); to produce, in the presence of the target nucleic acid derived from RNA, amplification product (“allowing the mixture to react for a time sufficient to generate reaction products”, page 4, lines 46-48; results in amplification products, see above Figure 1);
b) contacting the amplification product of step a) with a labeled detection probe (“presence of the amplified target then can be detected by any number of methods”, page 8, lines 30-46; “[t]o detect the reaction products, a pBR322 specific detection probe, SEQ ID NO: 3, was prepared and was labelled … amplified … samples were mixed with 2 l of … labeled detection probe”, page 9, lines 12-14); and
c) detecting the detector species (“[d]etection systems useful … one or more detectable markers are used and the reaction or emission from the detection system is monitored”, page 5, lines 1-3).
With regard to claim 38, when the restriction enzyme cuts the double-stranded construct, the cut is made on the primer strand (see Figure 1).
With regard to claims 120 and 121, the incubation of step a) is at a temperature of no more than 50oC (“proper temperature should support efficient enzyme activity … about 37oC to about 42oC has been found to be a preferred temperature range”, page 7, lines 54-55).
With regard to claim 131, the modified dNTP is an -thiol dNTP (see above Figure).
With regard to claim 134, the primers are described as having 25 to 100 nucleotides in length, with restriction enzyme recognition cites at the 5’ end (see page 6, lines 5-8), wherein the recognition site being ranging from 6-19 bases, which would put the hybridizing portion of the primers to their target annealing region at 6-19 bases in length.
With regard to the separation of the first and second primers employed by Walker, while the artisan did not explicitly teach that any separation would have worked, the artisans did disclose a particular embodiment of detecting a single-stranded DNA target (SEQ ID NO: 4) with a first primer of SEQ ID NO: 5 and a second primer of SEQ ID NO: 6 (see page 9, Example 2), wherein the two primers align to the target nucleic acid according to the below separation:
SEQ ID NO: 4  1   ACCCTGTGGAACAC  14
                  ||||||||||||||
SEQ ID NO: 5  20  ACCCTGTGGAACAC  33

SEQ ID NO: 4  49  CTGAGTGATTTTTC  62
                  ||||||||||||||
SEQ ID NO: 6  35  CTGAGTGATTTTTC  22
	
Therefore, with regard to claim 135, the 3’ ends of the two primers are separated by around 16 base pairs (49 minus 33 nucleotide position on SEQ ID NO: 4).
While Walker teaches a method of performing an SDA from a single-stranded target nucleic acid with two primers, each of which comprising a 5’ portion restriction enzyme recognition/cut site and a 3’ target specific portion, by contacting the single-stranded target nucleic acid with the primers and a strand displacement polymerase, dNTP/modified dNTPs and a restriction enzyme, generating a plurality of amplification products, the artisan does not explicitly teach all possible means of detecting the amplification products nor all possible types of target nucleic acids and samples the method could be used to detect from.
Consequently, Walker does not teach that the sample is nasal or nasopharyngeal swab (claim 41), or that the target nucleic acid is SARS-CoV-2 or that the amplified product is detected with two oligonucleotides, one (i.e., first oligonucleotide) of which anneals to a portion of the amplified product which is attached to a moiety permitting detection and another one (i.e., second oligonucleotide) which is bound to a solid substrate/material, in a solid-phase detection.  By the same, Walker does not teach that these oligonucleotides are blocked at their 3’ ends.
As a result, Walker fails to teach additional attributes such that oligonucleotide probes blocked which are not being cleavable by the enzymes which were previously used (claim 127), via way of a mismatch or modification (claim 128), wherein the hybridization region of the probes has 5 or more bases of complementarity to the hybridization region of the one of the first and/or second primers for the target nucleic acid (claims 129 and 130); or that the blocked oligonucleotide probe comprises an additional region on its 5’ end which can be extended upon by the 3’ end of the annealed amplification product (claim 126).
Walker does not explicitly teach that the first and/or second oligonucleotide primer comprises a stabilizing sequence upstream of the restriction enzyme recognition sequence and cleavage site (claim 133).
While Walker explicitly teaches the use of fluorescent dye, labels, dyes (see page 5, lines 8-11), the artisan does not teach them on the 1st detection probe as presently claimed (claim 132), wherein the colorimetric signal is produced using carbon or gold (claim 138), or the fluorometric dye is attached via biotin (claim 77).
Walker does not teach that the amplification is detected by lateral flow (claim 137).
Walker does not teach that one of the two probes should anneal to a region between the regions where 1st and 2nd primers are annealed (claim 136).
Walker does not explicitly teach that one or more different pathogens should be detected (claim 117), such as Influenza A or B, or RSV (claim 118).
Belousov et al. teach a method of performing an SDA amplification reaction to generate an amplification product from samples such as blood, nasopharyngeal or throat swab (section [0008]), wherein the amplified products are detected via use of two oligonucleotides, each of which annealing to a specific portion of the amplification product as depicted in their Figure 1, reproduced below with added annotations):

    PNG
    media_image2.png
    465
    596
    media_image2.png
    Greyscale
As seen, the amplification product is annealed to a “chimeric pDNA-DNA probe” that anneals to a portion of the target nucleic acid (thus equivalent to the 2nd oligonucleotide of the claim) and the 1st oligonucleotide anneals to a region adjacent to the 2nd oligonucleotide.
Therefore, the first oligonucleotide disclosed by Belousov et al. is capable of hybridizing to a first single stranded detection sequence within the amplification product and which is attached to a moiety that permits its detection (SA and blue-PS), and the second oligonucleotide probe is capable of hybridizing to a second single stranded detection sequence upstream or downstream of the first single stranded detection sequence within the amplification product and is attached to a solid material (solid line).
In addition, the region of hybridization of the chimeric pDNA-DNA probe anneals in the region between where the primers anneal (see Figure 1), and comprises an additional tail on its 5’ end that can be extended on the 3’ end of the annealed amplicon (see Figure 1).1
Belousov et al. teach that the second oligonucleotide is blocked as it contains hexaethylene glycol modification (Q14, see Table 1, and section [0080]).
Belousov et al. teach that the 2nd oligonucleotide comprises additional sequences at the 5’ end that can be extended (see Table 1, section [0080], “pDNA Capt[ure] Probe sequence).
Belousov et al. teach that the moiety that permits detection is a colorimetric dye or a moiety that is capable of attachment of a colorimetric dye (1st oligonucleotide is coupled to a biotin which attached to a detectable dye (“blue-dyed polystyrene nanoparticles”, section [0083]).
Belousov et al. teach that the moiety that permits the attachment of the second oligonucleotide probe to a solid material is a single-stranded oligonucleotide (see Figure 1 above, “capture pDNA”).
Belousov et al. teach that the detection is via nucleic acid lateral flow (“amplified nucleic acid can be detected by a variety of state-of-the-art methods including … lateral flow”, section [0011]).

    PNG
    media_image3.png
    1186
    800
    media_image3.png
    Greyscale
Belousov et al. teach that the target nucleic acid is from viral (“nucleic acid targets may be double stranded or they may be single stranded, such as RSV virus”, section [0008]).
Maples et al. teach a method of generating a plurality of amplification products, as reproduced (left, Figure 33):
As shown, a single-stranded target is annealed to by a first primer (T2) which comprises a 5’ region which contains a restriction enzyme recognition site and a cleavage region, and a 3’ region that is target specific; and a second primer which anneals to the first primer extended construct (step 4a), the resulting structure is amplified to produce amplified cleaved products similar to those produced by Walker (see products 4a at the bottom).
	As also seen, the first and second primers are separated by a small number of base pairs, wherein in fact, Maples et al. teach that this separation, called, “spacer region”:
“spacer bases are shown in for example, Figure 30, where they are indicated as the section of the target sense and antisense sequences between the 3’ ends of the forward and reverse templates, also indicated within the ‘spacer region’” (page 32, lines 10-12)
“certain embodiments, there are 2 spacer bases [within the spacer region] … there are 3 spacer bases … number of bases is 1, 2, 3, 4, or 5” (page 32, lines 16-20)

The primer employed by Maples et al. also comprises a 5’ region which is a stabilizing sequence (see “SR” of Figure 33; also, “forward … reverse template2 …nicking site upstream of said recognition region and a stabilizing region upstream of said nicking site”, page 60, lines 5-8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walker with the teachings of Belousov et al. and Maples et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Walker already teaches a method of performing a single-strand displacement amplification (SDA) on a single-stranded nucleic acid with a first and second primers, each of which comprising a restriction enzyme recognition site and a cleavable site, wherein the first primer is extended in the presence of dNTPs and modified dNTPs.  The resulting construct is then annealed to by the second primer, resulting in a double-stranded construct with ends having double-stranded regions with a restriction enzyme recognition site and a cleavage region.  Because the first and the second primers were extended with at modified dNTPs (i.e., -thiol dNTP) which rendered the extended construct impervious to restriction cleavage, treatment with a restriction enzyme only cleaves the 5’ regions of the primers on which the cleavage region is found.  The artisan teaches that this process is cycled using a strand displacement DNA polymerase and the resulting amplicons are detected by a wide array of means:
“invention further relates to methods for the separation and/or detection of reaction products generated by the above-described method … separation comprises magnetic separation, membrane capture and capture on solid supports.  In each method, a capture moiety may be bound to a magnetic bead, membrane or solid support.  The beads, membrane or solid support then can be assayed for the presence or absence of reaction products.  An example of a capture moiety includes a nucleic acid sequence complementary to the reaction products produced and an antibody directed against a receptor incorporated into the primer or reaction product.  The separation system may or may not be coupled to a detection system” (page 4, lines 39-46, Walker)

Therefore, one of ordinary skill in the art would have had a reasonable expectation of success at detecting the amplification products produced from the method of Walker by any prior art known means, such as capturing them on solid support via capture nucleic acids (see above).
Belousov et al. teach a well-known method of detecting amplification products by lateral flow mechanism, wherein the target nucleic acid being detected is detected by “sandwiching” the target nucleic acid between a solid-support immobilized capture nucleic acid and a detector nucleic acid comprising a visible detection moiety.
One of ordinary skill in the art would have recognized that combining the teachings of Walker and Belousov et al. to detect the amplification product via a lateral flow mechanism would have yielded the same predictable outcome of visible detection of amplification products of Walker, especially given that Belousov et al. also produced their amplification products and detected them via a lateral flow mechanism.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
	With regard to detecting more two or more target nucleic acids in the sample, such would have been an obvious implementation for the purpose of increasing the detection throughput.  Doing so would not have been beyond the skill level of the artisan given that the specificity of the amplicons produced in the method of Walker depended on the first and second primers, and the art surrounding amplifying and detecting multiple target nucleic acids have been well-established for decades.
	With regard to the blocking of the 3’ ends of the oligonucleotide probes involved in the detection (not amplification), doing so would have been obvious to one of ordinary skill in the art because the point of using the oligonucleotide probes in a lateral flow assay is to bind and detect the amplicons flowed thereto, not to extend upon them.  Therefore, blocking the 3’ ends of the oligonucleotides would have ensured that either one of the oligonucleotides would not be displaced by extension of the other oligonucleotide by their 3’ end, as doing so would have resulted in the loss of binding of the amplicon (to the surface) or the loss of the oligonucleotide comprising the detectable moiety.
	Similar rationale is applied for rendering the oligonucleotides impervious to cleavage by incorporating means known in the art such as backbone modification of phosphorothioate linkages.  One of ordinary skill in the art would have been motivated to render the oligonucleotide impervious to cleavage because their cleavage would have resulted in the same loss of immobilization to the surface, or the loss of the detectable moiety associated with the detection oligonucleotide.
	Lastly, with regard to applying the method produced from the combination of the teachings for detecting SARS-CoV-2 infection in a sample would also have been an obvious application as, SARS-CoV-2 has recently emerged as a pathogen of interest, causative of a global pandemic. Because the sequence of SARS-CoV-2 has been well-characterized before the effective filing date of the instant application, utilizing such information available to the public would have provided the one of ordinarily skill in the art a reasonable expectation of success at deriving the necessary primers which specifically anneal to SARS-CoV-2 as well as other pathogens such as RSV or influenza virus for detection. 
For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 119 is rejected under 35 U.S.C. 103 as being unpatentable over Walker, G.T. (EP 0 497 272 A1, published August 5, 1992; IDS ref) in view of Belousov et al. (US 2018/0127815 A1, published May 10, 2018, priority March 2013) and Maples et al. (WO 2009/012246 A2, published January 2009, IDS ref), as applied to claims 33, 38, 41, 117, 118, 120, 121, 126-138 above, and further in view of Bacich et al. (BMC Research Notes, 2011, vol. 4, pages 1-7).
The teachings of Walker, Belousov et al. and Maples et al. have already been discussed above.
Walker, Belousov et al., and Maples et al. do not explicitly teach providing a control nucleic acid and the primers and probes for its amplification and detection.
Bacich et al. evidence a well-known practice of utilizing a positive control in a nucleic acid detection for the purpose of ensuring that the negative outcome of an amplification reaction is not due to the “failure” of the reaction itself:
“To circumvent the potential for PCR inhibition, a positive control included in each PCR reaction is necessary to confirm that the PCR is not inhibited.” (page 4, 2nd column, 3rd paragraph)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walker, Belousove et al. and Maples et al. with the teachings of Bacich et al., thereby arriving at the invention as claimed for the following reasons.
While Walker, Belousov et al. and Maples et al. did not explicitly teach to use a positive control template and design primers and probe for its detection, said one of ordinary skill in the art would have been motivated to include a positive template and primers and probe thereto so as to ensure that the negative detection outcome of the target SARS-CoV-2 was not due to the reaction failure but a true negative.
Lastly, designing the template and the primers and probe would have been well-within the skill level of the artisan as utilizing positive controls in amplification reactions have been well-established and with the guidance provided by Walker and Maples et al. who teach the process of designing the primers and probe for a known target nucleic acid, designing a positive control template and the primers and probe thereto would have involved routine steps of using any of prior art sold primer/probe software.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 122-125 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, G.T. (EP 0 497 272 A1, published August 5, 1992; IDS ref) in view of Belousov et al. (US 2018/0127815 A1, published May 10, 2018, priority March 2013) and Maples et al. (WO 2009/012246 A2, published January 2009, IDS ref), as applied to claims 33, 38, 41, 117, 118, 120, 121, 126-138 above, and further in view of Brambati et al. (U.S. Patent No. 10,815,539, issued October 27, 2020, priority March 2020) and Eigner et al. (Journal of Virological Methods, 2019, vol. 269, pages 49-54).
The teachings of Walker, Belousov et al. and Maples et al. have already been discussed above.
Walker, Belousov et al., and Maples et al. do not teach the various regions on which SARS-CoV-2 should be targeted as recited in claims 122; or an influenza A and/or B, and RSV as recited in claims 123-125.
Brambati et al. teach a method of detecting the presence of SARS-CoV-2 form a sample via nucleic acid detection, wherein the artisans evidence the knowledge of targeting Orf1ab gene for the detection (“method for detecting the presence of SARS-CoV-2 in a clinical sample … Forward ORF1ab Primer … Reverse ORF1ab Primer … ORF1ab Probe …”, column 9, lines 13-28).
Eigner et al. teach a method of detecting influenza A/B virus and RSV in a sample, wherein the artisans target segment 7 of the influenza virus and matrix gene of RSV (“objective of this study was to evaluate the analytical and clinical performance of Flu-A/B + RSV multiplex assay …”, page 50, 1st column, 1st paragraph; “primer/probe set … are as follows: Flu-A and Flu-B: segment 7, matrix protein 1 (M1); RSV:RSV matrix protein (M)”, page 51, 1st column, section 2.2.1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walker, Belousove et al. and Maples et al. with the teachings of Brambati et al. and Eigner et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, the motivation to detect multiple respiratory pathogens in a sample, including SARS-CoV-2 (i.e., covid-19), and Influenza A/B and RSV have been present in the art.  
Targeting genes known in the art to produce specific detection of the target pathogens and designing primers and probes would been obvious since their sequences have been well-characterized with the genes known to produce specific detection outcomes.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33, 38, 41, and 117-138 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 9, 11, 13-16, 18-22, 24-26, 28, 30-35, and 50 of copending Application No. 17/059,927 (reference application); and claims 1, 3, 5, 8, 9, 13, 14, 16, 18, 20, 24, 26, 28, 31-34, 75-80 of copending Application No. 16/773,289. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Because claims of the ‘927 application and the ‘289 application are similar, the present rejection will address the ‘927 application (i.e., the reference application) only for the purpose of reducing duplicative rejections.
Claims of the reference application is also directed to a method of detecting a target nucleic acid comprising the amplification of a target nucleic acid utilizing a first and second primers comprising a restriction enzyme recognition site and a cleavage site, with a 3’ region which is capable of annealing to the target nucleic acid and a reverse complement of said target nucleic acid (respectively), with modified dNTPs which allow digestion of only the cleavage site on the primer-extended constructs, and strand displacement DNAP, allowing for amplification product to form, wherein said amplification products are captured and detection signal produced by a pair of probes (see claim 1).
The reference application also claims an embodiment where the detection is made on a nucleic acid lateral flow (claim 18) with signals being produced via clorimetri or fluorometric dye (see claim 13), as well as detecting additional pathogens which include RSV and influenza (see claims 34 and 35).
While the reference application does not explicitly claim that the target nucleic acid is from SARS-CoV-2 or claim the genes to be targeted, as discussed above, the sequences of SARS-CoV-2 have been well characterized before the effective filing date of the claimed invention, with the claimed genes being taught in the prior art as being useful for producing specific detections.  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the claims of the reference application and apply them for detecting SARS-CoV-2 which is a pathogen of interest responsible for the recent global pandemic, as well as for other respiratory pathogens which have been detected in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 28, 2022
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 126 recites that the blocked probe comprises the additional sequence that “can be extended” to which the chimeric pDNA-DNA probe comprises. 
        2 The artisans use the term, “template” but as shown in Figure 33, they are primers as they are annealed and extended upon a target DNA sequence.